Name: Commission Regulation (EEC) No 2342/84 of 25 July 1984 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1984
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  prices
 Date Published: nan

 No L 217/6 Official Journal of the European Communities 14. 8 . 84 COMMISSION REGULATION (EEC) No 2342/84 of 25 July 1984 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1984 should therefore be stated that the free-at-frontier reference prices applicable to Greece are those given in the 'Other third countries' column, except for imports of products originating in third countries with which a Protocol adapting the preferential tariff system has been concluded and is applicable ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Article 18 (8 ) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1393/76 (  '), as last amended by Regulation (EEC) No 21 35/84 (4), lays down the relevant implementing rules ; whereas , under Article 18 (8 ) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas, pursuant to Article 64 (2) (b) of the Act of Accession of Greece , the Common Customs Tariff duty is to be applied in full for products in the wine sector for which a reference price is fixed ; whereas it HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2) OJ No L 115, 1 . 5 . 1984, p . 77 . ( 5) OJ No L 157, 18 . 6 . 1976 , p. 20 . 4) OJ No L 196, 26 . 7 . 1984, p. 21 . No L 217/714. 8 . 84 Official Journal of the European Communities ANNEX FREE-AT-FRONTIER REFERENCE PRICES N.B. : 1 . In the case of imported wines not enjoying preferential tariff concessions , the amounts shown in the 'Other third countries' column are applicable . 2 . For imports into Greece of products originating :  in Algeria, Morocco, Tunisia , Spain , Portugal , Cyprus or Yugoslavia, the applicable free ­ at-frontier reference prices are those given in the appropriate column ,  in other third countries, the applicable free-at-frontier reference prices are those given in the 'Other third countries ' column . 3 . The free-at-frontier reference prices given below for red and white wines (except Riesling and Sylvaner wines) should be increased by 1 ECU for each % vol of actual alcoholic strength per hectolitre in the case of wines imported into the French overseas department of Reunion . This increase shall be based on 9% vol for wines of an actual alcoholic strength of less than 9 % vol and on the mean strength in each sub-division for other wines (e.g. 9,25 % vol in the case of wines with an actual alcoholic strength exceeding 9 % vol but not exceeding 9,5 % vol ). 4 . The free-at-frontier reference prices set out below should be increased by 21,15 ECU per hectolitre for wines put up in containers of over two litres but not more than 20 litres . (E CU /h !) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e No L 217 / 8 C C T he ad in g N o D es cr ip tio n M o ro cc o T u n is ia M al ta Tu rk ey o Tu rk ey O Po rtu ga l C yp ru s (') Y ug o ­ sl av ia O th er th ir d co un tr ie s A lg er ia Sp ai n 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t wi th fe rm en ta tio n ar re ste d by th e ad di tio n of al co h o l : ex C . O th er : 1. O f an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 1? % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or le ss : (1 ) Sp an ish wi ne s fro m Ju m ill a, Va ld ep eÃ ± as , Pr io ra to an d Ri oja , Po rtu gu es e Ve rd e an d DÃ £ o wi ne s an d Yo ug os lav wi ne s wi th th e de sig na tio n of or ig in : Lj ut om er sk o  O rm os ke go ric e, La sk i Ri zli ng ; Oh rid , M erl ot ; He rce go vin a  M os tar , Zi lav ka ; He rc eg ov in a  M os tar ,B lat in a ;F ru sk a Go ra ,T ali jan sk i Ri zli ng ; O pl en ac ,L ip ov ac ;I str a, M er lo t; Ti kv es ,K ra te r; Ti kv es ,K ra to sij a ; St re dn ja i ju zn a da lm ac ija , D in ga c ; St re dn ja i ju zn a da lm ac ija , K as te le t ; C rn a G or a, V ra na c (') : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l Official Journal of the European Communities 72 ,5 2 73 ,6 4 75 ,8 8 78 ,1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 ,3 2 72 ,5 2 73 ,6 4 75 ,8 8 78 ,1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 ,3 2 72 ,5 2 73 ,6 4 75 ,8 8 78 ,1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 ,3 2 68 ,1 2 69 ,2 4 71 ,4 8 73 ,7 2 75 ,9 6 78 ,2 0 80 ,4 4 82 ,6 8 84 ,9 2 O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9, 5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l Of 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9, 5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 70 ,2 7 71 ,3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 8 1, 90 84 ,0 2 86 ,1 3 70 ,2 7 71 ,3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 81 ,9 0 84 ,0 2 86 ,1 3 70 ,2 7 71 ,3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 81 ,9 0 84 ,0 2 86 ,1 3 65 ,8 7 66 ,9 3 69 ,0 4 71 ,1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 81 ,7 3 14 . 8 . 84 (') W ith in a C om m un ity ta rif f qu ot a. 0 Up to 31 D ec em be r 19 84 . (" ) Fr om 1 Ja nu ar y 19 85 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n 14 . 8 . 84 C C T he ad in g N o . A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey C) Tu rk ey (" ) Po rtu ga l Cy pr us (') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. I. a) (2 )A lg er ia n wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M Ã ©d Ã ©a , C ot ea ux du Za ce ar , D ah ra , C ot ea ux de M as ca ra , M on ts du T es sa la h an d C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni si an w in es w ith th e de sig na tio n of or ig in Co te au x de TÃ © bo ur ba ,S id i-S ale m ,K Ã ©l ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l Official Journal of the European Communities 83 ,7 4 85 ,9 8 88 ,2 2 90 ,4 6 92 ,7 0 94 ,9 4 97 ,1 8 99 .4 2 8 1. 43 83 ,5 4 85 ,(^ 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 80 ,8 4 83 ,0 8 85 ,3 2 87 ,5 6 89 ,8 0 92 ,0 4 94 ,2 8 96 ,5 2 83 ,7 4 85 ,9 8 88 ,2 2 90 ,4 6 92 ,7 0 94 ,9 4 97 ,1 8 99 ,4 2 HI ,4 3( 0 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 79 ,7 2 80 ,8 4 83 ,0 8 85 ,3 2 87 ,5 6 89 ,8 0 92 ,0 4 94 ,2 8 96 ,5 2 69 ,2 4 71 ,4 8 73 .7 2 75 ,9 6 78 ,2 0 80 ,4 4 82 ,6 8 84 .9 2 66 .9 3 69 ,0 4 71 ,1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 81 .7 3 68 ,1 2 69 ,2 4 71 ,4 8 73 ,7 2 75 ,9 6 78 ,2 0 80 ,4 4 82 ,6 8 84 ,9 2 (3 )O th er : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : 79 ,0 2 80 ,1 4 82 ,3 8 84 ,6 2 86 ,8 6 89 ,1 0 91 ,3 4 93 ,5 8 95 ,8 2 79 ,2 2 80 ,3 4 82 ,5 8 84 ,8 2 87 ,0 6 89 ,3 0 91 ,5 4 93 ,7 8 96 ,0 2 80 ,9 2 82 ,0 4 84 ,2 8 86 ,5 2 88 ,7 6 91 ,0 0 93 ,2 4 95 ,4 8 97 ,7 2 O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9, 5 % vo l Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 79 ,0 2 80 ,1 4 82 ,3 8 84 ,6 2 86 ,8 6 89 ,1 0 91 ,3 4 93 ,5 8 95 ,8 2 (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni si a on ly . (') Up to 31 D ec em be r 19 84 . (" ) Fr om 1 Ja nu ar y 19 85 . No L 217 / 9 (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n No L 217 / 10 A lg er ia M o ro cc o T u n is ia Sp ai n M al ta Fu rk ey C) Tu rk ey n Po rtu ga l Cy pr us (') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) 76 ,7 7 77 ,8 3 79 ,9 4 82 ,0 6 84 ,1 7 86 ,2 9 88 ,4 0 90 ,5 2 92 ,6 3 76 ,7 7 77 ,8 3 79 ,9 4 82 ,0 6 84 ,1 7 86 ,2 9 88 ,4 0 90 ,5 2 92 ,6 3 ex C. I. a) (3 )( bb ) W hi te w in e : (I 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1 ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (2 ) W hi te w in e : (aa )P re se nt ed fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (b b) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : Official Journal of the European Communities 12 9, 03 () 77 ,4 7 78 .5 3 80 ,6 4 82 ,7 6 84 ,8 7 86 ,9 9 89 ,1 0 91 ,2 2 93 .3 3 38 ,2 2 39 .3 4 41 ,5 8 43 .8 2 46 ,0 6 48 ,3 0 50 .5 4 52 ,7 8 55 .0 2 87 ,5 3( 0 35 ,9 7 37 .0 3 39 ,1 4 41 ,2 6 43 ,3 7 45 ,4 9 47 ,6 0 49 ,7 2 51 .8 3 12 8, 53 76 ,9 7 78 .0 3 80 ,1 4 82 ,2 6 84 ,3 7 86 ,4 9 88 ,6 0 90 ,7 2 92 .8 3 37 ,7 2 38 .8 4 41 ,0 8 43 .3 2 45 ,5 6 47 ,8 0 50 .0 4 52 ,2 8 54 .5 2 87 ,0 3 35 ,4 7 36 .5 3 38 ,6 4 40 ,7 6 42 ,8 7 44 ,9 9 47 ,1 0 49 ,2 2 51 .3 3 13 0, 23 78 ,6 7 79 ,7 3 81 ,8 4 83 ,9 6 86 ,0 7 88 ,1 9 90 ,3 0 92 ,4 2 94 ,5 3 39 ,0 2 40 ,1 4 42 ,3 8 44 .6 2 46 ,8 6 49 ,1 0 51 ,3 4 53 ,5 8 55 .8 2 88 ,3 3 36 ,7 7 37 .8 3 39 ,9 4 42 ,0 6 44 ,1 7 46 ,2 9 48 ,4 0 50 ,5 2 52 .6 3 11 7, 43 65 ,8 7 66 ,9 3 69 ,0 4 71 .1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 81 .7 3 29 ,4 2 30 ,5 4 32 ,7 8 35 .0 2 37 ,2 6 39 ,5 0 41 .7 4 43 ,9 8 46 .2 2 78 ,7 3 27 .1 7 28 .2 3 30 ,3 4 32 ,4 6 34 ,5 7 36 ,6 9 38 ,8 0 40 ,9 2 43 .0 3 78 .5 3 80 ,6 4 82 ,7 6 84 ,8 7 86 ,9 9 89 ,1 0 91 ,2 2 93 .3 3 39 .3 4 41 ,5 8 43 .8 2 46 ,0 6 48 ,3 0 50 .5 4 52 ,7 8 55 .0 2 37 .0 3 39 ,1 4 41 ,2 6 43 ,3 7 45 ,4 9 47 ,6 0 49 ,7 2 51 .8 3 O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') W ith in a Co m m un ity tar iff qu ot a. (l) Fo r Tu ni sia on ly . (*) Up to 31 D ec em be r 19 84 . (*" ) Fr om 1 Ja nu ar y 19 85 . 14 . 8 . 84 (E CU /h l) Fr ee -a t- fr on tie r re fe re nc e pr ic e 14 . 8 . 84 C C T he ad in g N o D es cr ip tio n A lg er ia M o ro cc o T un is ia Sp ai n M al ta Tu rk ey C) Tu rk ey (" ) Po rtu ga l Cy pr us (') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c an t'd ) ex C. II .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 ) Sp an ish wi ne s fro m Ju m ill a, Va ld ep eÃ ± as ,P rio ra to an d Ri oj a, Po rtu ­ gu es e DÃ £ o wi ne s an d Yu go sla v wi ne s wi th th e de sig na tio n of or ig in : Lj ut om er sk o  O rm os ke go ric e, La sk i Ri zl in g ; O hr id , M eri ot ;H erc eg ov ina  M os tar , ¿ ila vk a ;H erc Ã ©g ov ina  M os tar , Bl at in a ;F ru sk a G or a, Ta lij an sk i Ri zl in g ;O pl en ac ,L ip ov ac ;I str a, M er io t; Ti kv es ,K ra te r; Ti kv es ,K ra to sij a ;S tre dn ja ij uz na da lm a ­ cij a, Di ng ac ; St re dn ja i ju zn a da lm ac ija , Ka ste let ; Cr na Go ra , V ra na c (') : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( :) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( :) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (2 )A lg er ian wi ne s w ith th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M Ã ©d Ã ©a , C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra , M on ts du Te ss al ah an d C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni si an w in es w ith th e de si gn at io n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m ,K Ã ©li bi a, Th ib ar ,M or na g or gr an d cr u M or na g (') : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( -) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( 2) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 10 1, 66 10 3, 90 10 6, 14 10 8, 38 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 1, 66 10 3, 90 10 6, 14 10 8, 38 98 ,3 5 (') 10 0, 46 10 2, 58 10 4, 69 89 ,8 6 92 ,1 0 94 ,3 4 96 ,5 8 86 ,5 5 88 ,6 6 90 ,7 8 92 ,8 9 89 ,8 6 92 ,1 0 94 ,3 4 96 ,5 8 86 ,5 5 88 ,6 6 90 ,7 8 92 ,8 9 89 ,8 6 92 ,1 0 94 ,3 4 96 ,5 8 86 ,5 5 88 ,6 6 90 ,7 8 92 ,8 9 84 ,7 6 87 ,0 0 89 ,2 4 91 ,4 8 81 ,4 5 83 ,5 6 85 ,6 8 87 ,7 9 84 ,7 6 87 ,0 0 89 ,2 4 91 ,4 8 81 ,4 5 83 ,5 6 85 ,6 8 87 ,7 9 Official Journal of the European Communities (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne s of an ac tua l alc oh oli c str en gth by vo lum e of no t mo re tha n 13 % vo l an d wi th a tot al dry ex tra ct ex ce ed ing 90 gr am s pe r lit re . (') Fo r Tu ni si a on ly . (*) Up to 31 D ec em be r 19 84 . (*' ) Fr om 1 Ja nu ar y 19 85 . No L 217 / 11 (i :EC U/ hi ) No L 217 / 12 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M o ro cc o T un is ia Sp ai n M al ta T ur ke y C) ' T ur ke y (") ' Po rtu ga l C yp ru s '(') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 ex C. II . a) (3 )L iq ue ur w in e 10 8, 00 10 8, 00 10 7, 10 10 7, 30 10 9, 30 10 6, 30 94 ,4 0 (c om \l) (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : | Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( ) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 98 ,3 6 10 0, 60 10 2, 84 10 5, 08 98 ,3 6 10 0, 60 10 2, 84 10 5, 08 97 ,4 6 99 ,7 0 10 1, 94 10 4, 18 97 ,6 6 99 ,9 0 10 2, 14 10 4, 38 99 ,6 6 10 1, 90 10 4, 14 10 6, 38 97 ,4 6 99 ,7 0 10 1, 94 10 4, 18 84 ,7 6 87 ,0 0 89 ,2 4 91 ,4 8 (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 12 8, 63 (') 12 7, 93 12 9, 93 11 5, 03 (2 2) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : \ \ l i Ex ce ed in g 13 % vo lb ut no t ex ce ed in g 1} ,5 % vo l( ') Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l 95 ,0 5 97 ,1 6 99 ,2 8 10 1, 39 9 5, 0 S 97 ,1 6 99 ,2 8 10 1, 39 94 ,1 5 96 ,2 6 98 ,3 8 10 0, 49 94 ,3 5 46 ,4 6 98 ,5 8 10 0, 69 96 ,3 5 98 ,4 6 10 0, 58 10 2, 69 94 ,1 5 96 ,2 6 98 ,3 8 10 0, 49 8 1, 45 83 ,5 6 85 ,6 8 87 ,7 9 b) M or e th an tw o lit re s : (1 ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 ,5 % vo l( J) Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l 56 ,7 6 59 ,0 0 61 ,2 4 63 ,4 8 56 ,7 6 59 ,0 0 61 ,2 4 63 ,4 8 56 ,2 6 58 ,5 0 60 ,7 4 62 ,9 8 57 ,8 6 60 ,1 0 62 ,3 4 64 ,5 8 46 ,0 6 48 ,3 0 50 ,5 4 52 ,7 8 (2 ) W hi te w in e : (aa ) Pr es en te d fo ri m po rta tio n un de rt he na m e of Ri es lin g or Sy lv an er 87 ,0 3 (') 86 ,5 3 88 ,1 3 76 ,3 3 (b b) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no t ex ce ed in g 13 ,5 % vo l( 2) Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l 53 ,4 5 55 ,5 6 57 ,6 8 59 ,7 9 53 ,4 5 55 ,5 6 57 ,6 8 59 ,7 9 52 ,9 5 55 ,0 6 57 ,1 8 59 ,2 9 54 ,5 5 56 ,6 6 58 ,7 8 60 ,8 9 42 ,7 5 44 ,8 6 46 ,9 8 49 ,0 9 Official Journal of the European Communities (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua l alc oh ol ic str en gt h by vo lu m e of no tm or e th an 13 % vo la nd wi th a tot al dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re . (3) Fo rT un isi a on ly . (*) Up to 31 D ec em be r 19 84 . (") Fr om 1J an ua ry 19 85 . 14 . 8 . 84 (E CU /b l) 14 . 8 . 84 C C T he ad in g N o  D es cr ip tio n \ Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M o ro cc o T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey C' ) Po rtu ga l C yp ru s C) Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II .b )( 3) Li qu eu r w in e : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 58 ,0 0 57 ,5 0 59 ,1 0 56 ,7 0 47 ,3 0 (b b) O th er III .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 15 % vo l bu t no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : 66 ,4 0 66 ,4 0 65 ,9 0 67 ,5 0 65 ,1 0 55 ,7 0 a) Tw o lit re s or les s : 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad eir a an d Se tu ba l m us ca tel (b b) Sh er ry (cc )T ok ay (A sz u an d Sz am or od ni ) 2 . O th er : 11 1, 00 (') 11 1, 00 10 1, 20 10 1, 20 10 1, 20 (aa ) Li qu eu r w in e : (1 1) W in e fro m M al ag a (') : (aa a) 15 % vo l( 2) (b bb )O th er (2 2) O th er : (aa a) 15 % vo l( 2) (b bb )O th er (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, Va ld ep eÃ ± as ,P rio ra to an d Ri oj a( ') of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 10 7, 20 11 3, 40 10 1, 00 10 7, 20 96 ,2 2 98 ,4 6 10 0, 70 10 2, 94 10 5, 18 10 7, 42 10 6, 20 11 2, 40 10 6, 40 11 2, 60 10 8, 90 11 5, 10 10 5, 20 11 1 ,4 0 90 ,7 0 96 ,9 0 90 ,7 0 96 ,9 0 90 ,0 2 92 ,2 6 94 ,5 0 96 74 98 ,9 8 10 1, 22 Official Journal of the European Communities No L 217 / 13 (') W ith in a Co m m un ity tar iff qu ot a. (2) W ine sw ith at ota ld ry ex tra ct ex ce ed ing 13 0 gr am sb ut no te xc ee din g 33 0 gr am s pe rl itr e. (*) Up to 31 D ec em be r 19 84 . (** )F ro m 1 Ja nu ar y 19 85 . (E C a/ hi ) No L 217 / 14 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M o ro cc o T u n is ia Sp ai n M al ta Tu rk ey O Tu rk ey o Po rtu ga l C yp ru s C) Y ug o ­ sl av ia O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. III .a )2 ,(b b) (1 1) (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 10 6, 52 10 8, 76 I1 1, 00 11 3, 24 11 5, 48 11 7, 72 10 5, 52 10 7, 76 11 0, 00 11 2, 24 I1 4, 48 11 6, 72 10 5, 72 10 7, 96 11 0, 20 11 2, 44 I1 4, 68 11 6, 92 10 8, 22 11 0, 46 11 2, 70 11 4, 94 11 7, 18 11 9, 42 |90,02 92,26 94,50 96,74 98,98 101,22 (2 2) W hi te w in e : | | \ (aa a) W in es fro m Ju m ill a, V al de pe Ã ±a s, Pr io ra to an d Ri oj a (') of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 92 ,4 1 94 ,5 2 96 ,6 4 98 ,7 5 10 0, 87 10 2, 98 86 ,2 1 88 ,3 2 90 ,4 4 92 ,5 5 94 ,6 7 96 ,7 8 (b bb )O th er of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 10 2, 71 10 4, 82 10 6, 94 10 9, 05 I1 1, 17 II 3, 28 10 1, 71 10 3, 82 10 5, 94 10 8, 05 11 0, 17 11 2, 28 10 1, 9 1 10 4, 02 10 6, 14 10 8, 25 11 0, 37 11 2, 48 10 4, 41 10 6, 52 10 8, 64 11 0, 75 11 2, 87 11 4, 98 86 ,2 1 88 ,3 2 90 ,4 4 92 ,5 5 94 ,6 7 96 ,7 8 b) M or e th an tw o lit re s : | | l i 1. Po rt, M ad eir a, sh er ry an d Se tu ba l m us ca te l: \ \ l i l i (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l I 68 ,6 0 (1) 61 ,9 0 (b b) Sh er ry 68 ,6 0 (') l i 61 ,9 0 2. To ka y (A sz u an d Sz am or od ni ) \ \ l i l i \ l \ \ I l 60 ,7 0 3 . O th er : I l i I l (aa ) Li qu eu r w in e : I (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (-) 61 ,5 0 60 ,8 0 62 ,8 0 59 ,8 0 47 ,9 0 (2 2) O th er : (aa a) 15 % vo l( ') (b bb )O th er 65 ,7 0 71 ,9 0 65 ,0 0 71 ,2 0 67 ,0 0 73 ,2 0 64 ,0 0 70 ,2 0 52 ,1 0 58 ,3 0 Official Journal of the European Communities ') W ith in a Co m m un ity tar iff qu ot a. z) In clu di ng wi ne s of an ac tua l alc oh ol ic str en gt h by vo lu m e of 15 % vo l an d wi th a tot al dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no t ex ce ed in g 33 0 gr am s pe r lit re . ') W in es wi th a to tal dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no t ex ce ed in g 33 0 gr am s pe r lit re . *) Up to 31 D ec em be r 19 84 . ") Fr om 1 Ja nu ar y 19 85 . 14 . 8 . 84 (E C U/ hl ) 14 . 8 . 84 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M o ro cc o T un is ia Sp ai n M al ta Tu rk ey C) Tu rk ey (" ) Po rtu ga l C yp ru s (') Y ug o ­ sl av ia O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. III .b )3 .( bb )W in e fo rti fie d fo r di sti lla tio n (cc ) O th er : 43 ,6 8 42 ,9 8 44 ,9 8 30 ,0 8 (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : \ Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 65 ,0 2 67 ,2 6 69 ,5 0 71 ,7 4 73 ,9 8 76 ,2 2 64 ,3 2 66 ,5 6 68 ,8 0 71 ,0 4 73 ,2 8 75 ,5 2 66 ,3 2 68 ,5 6 70 ,8 0 73 ,0 4 75 ,2 8 77 ,5 2 51 ,4 2 53 ,6 6 55 ,9 0 58 ,1 4 60 ,3 8 62 ,6 2 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 61 ,2 1 63 ,3 2 65 ,4 4 67 ,5 5 69 ,6 7 71 ,7 8 60 ,5 1 62 ,6 2 64 ,7 4 66 ,8 5 68 ,9 7 71 ,0 8 62 ,5 1 64 ,6 2 66 ,7 4 68 ,8 5 70 ,9 7 73 ,0 8 47 ,6 1 49 ,7 2 51 ,8 4 53 ,9 5 56 ,0 7 58 ,1 8 IV .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra , sh er ry , To ka y (A sz u an d Sz am or od ni ) an d Se tu ba l m u sc at el : (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l 12 7, 30 (') 11 6, 80 (b b) Sh er ry 12 7, 30 (') \ \ 11 6, 80 (cc ) To ka y (A sz u an d Sz am or od ni ) 11 6, 80 2. O th er : (a a) Li qu eu r w in e : (1 1) W in e fro m M al ag a 12 2, 80 11 1, 30 (2 2) O th er {l) 12 9, 70 12 8, 60 12 8, 80 13 1, 60 12 7, 40 11 1, 30 Official Journal of the European Communities (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e ex ce ed in g 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 13 0 gr am s bu tn ot ex ce ed ing 33 0 gr am s pe r lit re . (') Up to 31 D ec em be r 19 84 . (" ) Fr om 1 Ja nu ar y 19 85 . No L 217 / 15 (E CU /h l) No L 217 / 16 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e l A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey (" ) Po rtu ga l Cy pr us (') Y ug o ­ sl av ia O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. IV .a )2 .( bb )O th er : (1 1) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 18 % &gt;v ol bu t no t ex ce ed in g 18 ,5 % vo l( -) Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 1 19 ,4 6 12 1, 70 12 3, 94 12 6, 18 12 8, 42 13 0, 66 13 2, 90 13 5, 14 11 8, 36 12 0, 60 12 2, 84 12 5, 08 12 7, 32 12 9, 56 13 1, 80 13 4, 04 11 8, 56 12 0, 80 12 3, 04 12 5, 28 12 7, 52 12 9, 76 13 2, 00 13 4, 24 12 1, 36 12 3, 60 12 5, 84 12 8, 08 13 0, 32 13 2, 56 13 4, 80 13 7, 04 10 1,0 6 10 3, 30 10 5, 54 10 7, 78 11 0, 02 11 2, 26 11 4, 50 11 6, 74 (2 2) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : \ \ \ Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l( ') Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu tn ot ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 1 14 ,9 0 11 7, 01 11 9, 13 12 1, 24 12 3, 36 12 5, 47 12 7, 59 12 9, 70 11 3, 80 11 5, 91 11 8, 03 12 0, 14 12 2, 26 12 4, 37 12 6, 49 12 8, 60 11 4, 00 11 6, 1 1 11 8, 23 12 0, 34 12 2, 46 12 4, 57 12 6, 69 12 8, 80 11 6, 80 11 8, 91 12 1, 03 12 3, 14 12 5, 26 12 7, 37 12 9, 49 13 1, 60 96 ,5 0 98 ,6 1 10 0, 73 10 2, 84 10 4, 96 10 7, 07 10 9, 19 11 1, 30 b) M or e th an tw o lit re s : I 1. Po rt ,M ad ei ra ,s he rry an d Se tu ba l m us ca te l : l i l i (aa ) Po rt ,M ad ei ra an d Se tu ba l m us ca te l 84 ,8 0 (') 77 ,5 0 (b b) Sh er ry 84 ,8 0 (') l i l i 77 ,5 0 2. To ka y (A sz u an d Sz am or od ni ) 76 ,3 0 3 . O th er : | | l i (aa ) Li qu eu r w in e : | | | | | | l i I (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (:) 73 ,8 0 72 ,9 0 75 ,7 0 71 ,5 0 55 ,4 0 (2 2) O th er (2) 87 ,4 0 86 ,5 0 89 ,3 0 85 ,1 0 69 ,0 0 Official Journal of the European Communities (') W ith in a Co m m un ity ta rif f qu ot a. (2) In clu di ng wi ne so fa n ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 15 % vo lb ut no te xc ee di ng 18 % vo la nd wi th at ot al dr y ex tra ct ex ce ed in g 13 0g ra m sb ut no te xc ee di ng 33 0 gr am sp er li tr e . 0 Up to 31 D ec em be r 19 84 . (") Fr om 1J an ua ry 19 85 . 14 . 8 . 84 (E C U/ bl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e 14 . 8 . 84 C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey o Tu rk ey o Po rtu ga l Cy pr us Y ug o ­ sl av ia O th er th ir d co u n tr ie s C. IV .b )3 .( bb )W in e fo rti fie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by vo lu m e : 22 .0 5 (c on t'd ) 43 ,0 3 44 ,3 4 45 ,6 4 46 ,9 5 48 ,2 5 49 ,5 6 50 ,8 6 52 ,1 7 42 ,1 3 43 ,4 4 44 ,7 4 46 ,0 5 47 ,3 5 48 ,6 6 49 ,9 6 51 ,2 7 44 ,9 3 46 ,2 4 47 ,5 4 48 ,8 5 50 ,1 5 51 ,4 6 52 ,7 6 54 ,0 7 Ex ce ed in g 18 /o vo l bu t no t ex ce ed in g 18 ,5 % vo l( ') Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo lb ut no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (c c) O th er : 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 58 .7 6 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 .7 7 66 ,8 9 69 ,0 0 86 ,4 8 (6) 87 ,8 2 (*) 89 ,0 6 (6) 90 ,3 0 (*) 77 .1 6 79 ,4 0 81 ,6 4 83 ,8 8 86 ,1 2 88 ,3 6 90 ,6 0 92 ,8 4 72 ,6 0 74 ,7 1 76 ,8 3 78 ,9 4 81 ,0 6 83 .1 7 85 ,2 9 87 ,4 0 76 .2 6 78 ,5 0 80 ,7 4 82 ,9 8 85 ,2 2 87 ,4 6 89 ,7 0 91 ,9 4 71 ,7 0 73 ,8 1 75 ,9 3 78 ,0 4 80 ,1 6 82 .2 7 84 ,3 9 86 ,5 0 79 .0 6 81 ,3 0 83 ,5 4 85 ,7 8 88 ,0 2 90 ,2 6 92 ,5 0 94 ,7 4 74 ,5 0 76 ,6 1 78 ,7 3 80 ,8 4 82 ,9 6 85 .0 7 87 ,1 9 89 ,3 0 (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l( ') Ex ce ed in g 18 ,5 % vo lb ut no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2 2) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 18 % vo l bu t no te xc ee di ng 18 ,5 % vo l( ') Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l V. O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )R ed w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Official Journal of the European Communities Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ') ' Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 13 0,8 8 (3 ) 13 3, 02 (') 13 5,0 60 (3 ) 13 7,1 00 (3 ) 13 0, 18 (4) 13 2, 22 (4) 13 4, 26 0 13 6, 30 4 13 6, 08 0 13 8,2 2 (5 ) 14 0,3 6 (5 ) 14 2, so n (') In clu di ng wi ne so fa na ctu al alc oh ol ic str en gt hb yv olu me ex ce ed in g 15 % vo lb ut no te xc ee di ng 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed in g 13 0g ra m sb ut no te xc ee di ng 33 0g ra m sp er lit re . 0 In cl ud in g wi ne s of an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 22 % vo l an d wi th a to tal dr y ex tra ct ex ce ed in g 33 0 gr am s pe r lit re . 0 Th is am ou nt is to be in cr ea se d by 0,0 4 EC U pe r0 ,1 % vo lo fa lco ho li n so far as th e ac tu al alc oh ol ic str en gt h by vo lu m e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . O Th is am ou nt is to be in cr ea se d by 0,0 5 EC U pe r0 ,1 % vo lo fa lco ho l in so far as th e ac tu al alc oh ol ic str en gt h by vo lu m e of th e im po rte d wi ne is lo we rt ha n th e m ax im um de gr ee of ac tua l alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . O Th is am ou nt is to be in cr ea se d by 0,0 2 EC U pe r0 ,1 % vo lo fa lco ho li n so far as th e ac tu al alc oh ol ic str en gt h by vo lu m e of th e im pr ov ed wi ne is low er th an th e m ax im um de gr ee of ac tu al al co ho lic str en gh sp ec ifi ed in th is su bh ea di ng . O Th is am ou nt is to be in cr ea se d by 0,1 9 EC U pe r0 ,1 % vo lo fa lco ho li n so far as th e ac tua la lco ho lic str en gt h by vo lu m e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . (") Up to 31 D ec em be r 19 84 . (" ) Fr om 1 Ja nu ar y 19 85 . No L 217 / 17 (i x r bl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n No L 217 / 18 Al ge ria M o ro cc o T u n is ia Sp ai n M al ta 1u rk ey o Tu rk ey (" ) Po rtu ga l Cy pr us iu go ­ sl av ia O th er th ir d co u n tr ie s 22 .0 5 (a m i\ :i) C. V. a) (2 )W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l hu t no t ex ce ed in g 22 ,5 % vo l( ') Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 12 5,3 2 (2 ) 12 7, 33 0 12 9, 25 (') I3 1, 16 (') 13 0, 70 12 4,6 2 (3 ) 12 6, 53 0 12 8, 45 0 13 0, 36 (!) 13 0, 00 13 0,5 2 (4 ) 13 2,5 3 (4 ) 13 4, 55 (4) 13 6, 56 (4) 13 5, 80 80 ,92 (5 ) 82 ,1 3 0 83 ,25 (5 ) 84 ,36 (5 ) 87 ,1 0 (3 ) Li qu eu r w in e (') b) M or e th an tw o lit re s : (1 ) W ine fo rti fie d fo r di sti lla tio n of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ') Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 49 ,4 7 0 50 ,5 8 (-') 51 ,6 8 0 52 ,79 (2 ) 49 ,07 (3 ) 50 ,18 (3 ) 51 ,28 (3 ) 52 ,3 9 0 53 ,5 7 0 54 ,7 8 O 55 ,9 8 (4) 57 ,19 (4 ) 14 ,67 (5 ) 15 ,0 8 0 15 ,38 (5 ) 15 ,69 (5 ) 78 ,3 0 90 ,9 0 77 ,9 0 90 ,5 0 82 ,3 0 94 ,9 0 44 ,3 0 56 ,9 0 Official Journal of the European Communities (2 ) Li qu eu r w in e (') : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (b b) O th er (3 ) O th er : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 22 /o vo l bu t no t ex ce ed in g 22 ,5 % vo l( ') Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 91 ,0 8 () 93 ,12 (2 ) 95 ,1 6 0 97 ,2 0 ') 90 ,6 8 0 92 ,72 (3 ) 94 ,7 60 96 ,8 0 * 95 ,1 8 0 97 ,32 (4 ) 99 ,4 6 (4) I0 1, 60 (4) 56 ,28 (5 ) ¢57 ,62 (5 ) 58 ,8 6 0 60 ,1 o r (b b) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ') Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l «5 ,52 (2 ) 87 ,4 3 0 X 9, 35 (') 91 ,2 60 85 ,12 (3 ) 87 ,0 3 0 88 ,95 (3 ) 90 ,8 60 89 ,6 2 (4) 91 ,63 (4 ) 93 ,6 50 95 ,6 6 0 50 ,7 2 () 51 ,93 (5 ) 53 ,05 (5 ) 54 ,1 6 0 (') In clu di ng wi ne s of an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 22 % vo l an d wi th a to tal dr y ex tra ct ex ce ed in g 33 0 gr am s pe r lit re . 0 Th is am ou nt is to be in cr ea se d by 0,0 4 EC U pe r0 ,1 % vo lo fa lco ho l in so far as the ac tua l alc oh ol ic str en gt h by vo lum e of th e im po rte d wi ne is low er th an the m ax im um de gr ee of ac tua l al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . 0 Th is am ou nt is to be in cr ea se d by 0,0 5 EC U pe r0 ,1 % vo lo fa lco ho l in so far as the ac tua l alc oh ol ic str en gt h by vo lu m e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tua l al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . 0 Th is am ou nt is to be in cr ea se d by 0,0 2 EC U pe r 0,1 % vo lo fa lco ho l in so far as th e ac tua l alc oh ol ic str en gt h by vo lu m e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . 0 Th is am ou nt is to be in cr ea se d by 0,1 9 EC U pe r0 ,1 % vo lo fa lco ho l in so far as th e ac tua l alc oh ol ic str en gt h by vo lu m e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . (*) Up to 31 D ec em be r 19 84 . ( )F ro m 1 Ja nu ar y 19 85 . 14 . 8 . 84